Citation Nr: 9929669	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss, a 
back disorder, and a skin disorder.  

2.  Entitlement to an increased evaluation for post-operative 
residuals of prostate cancer, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1967.  His decorations include the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and the Parachutist's Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hearing loss, a back condition, and a skin rash on 
the face and upper torso.  

This case also comes before the Board from a July 1997 
decision of the Los Angeles RO, in which service connection 
was granted for prostate cancer, with the assignment of a 
noncompensable disability evaluation effective January 17, 
1997.  In February 1998, the RO granted entitlement to a 100 
percent evaluation for this disability under 38 C.F.R. § 4.30 
for the period of January 17, 1997, to November 1, 1997, and 
an increased evaluation of 20 percent disabling was granted 
for post-operative residuals of prostate cancer, effective 
November 1, 1997.  The Board has accepted jurisdiction of the 
increased evaluation claim for residuals of prostate disorder 
as an appeal was perfected as that issue and the subsequent 
assignment of an increased evaluation did not constitute a 
full grant of the allowable benefits therefor.  

FINDINGS OF FACT

1.  The available medical evidence does not show that the 
currently manifested hearing loss is etiologically related to 
the veteran's period of active service or to noise exposure 
therein.  

2.  The available evidence does not suggest that there is an 
etiological relationship between the currently manifested 
degenerative disc disease in the lumbar spine and the 
veteran's period of active service, to include his 
contentions regarding a back injury therein.  

3.  The available evidence does not suggest that there is an 
etiological relationship between the currently manifested 
skin disorders and the veteran's period of active service.  

4.  The post-operative residuals of prostate cancer are 
manifested by occasional urinary dripping and mild nighttime 
incontinence requiring the wearing of a pad for drippage 
following urination.  


CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss, a 
back disorder, and a skin disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.385 (1999).  

2.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for the post-operative 
residuals of prostate cancer.  38 U.S.C.A. §§ 1154, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.115, Diagnostic Code 
7527 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


Hearing loss

The veteran contends that his currently manifested hearing 
loss is the result of repeated and prolonged exposure to loud 
noises, without ear protection, during military flights for 
parachute jumps, in Air Force planes and helicopters.  

For certain disabilities, including hearing loss, service 
connection may be warranted if the disability is manifested 
to a compensable degree within one year following the 
veteran's discharge from active service, based on application 
of the provisions pertaining to service connection on a 
presumptive basis which are found in 38 C.F.R. § 3.303 
(1999).  For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

Service medical records are negative for treatment or 
complaints of hearing loss.  The report of the December 1961 
induction examination shows that with conversion to ANSI 
units, puretone thresholds were recorded as 10, 5, 5, 35, and 
20 decibels (dB) in the right ear at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz (Hz), respectively.  In the 
left ear, puretone thresholds were recorded as 10, 5, 20, 40, 
and 30 dB at the same frequencies.  

A September 1965 examination report shows that with 
conversion to ANSI units, puretone thresholds were recorded 
as 30, 20, 25, and 30 dB bilaterally at frequencies of 500, 
1000, 2000, and 4000 Hz, respectively.  The April 1967 
separation examination report shows that with conversion to 
ANSI units, puretone thresholds were recorded as 15, 10, 10, 
and 15 dB bilaterally at frequencies of 500, 1000, 2000, and 
4000 Hz, respectively.  

The report of a private audiometry examination, conducted in 
March 1982, shows that at frequencies of 2000 Hz and above, 
puretone thresholds were recorded as 30 dB and above.  On 
audiometry examination in October 1988, speech recognition 
was 100 percent in both ears, and it was noted that the 
veteran would possibly benefit from binaural high frequency 
emphasis hearing aids.  The report of a January 1992 
audiometry examination shows that there was an average air 
conduction threshold of 30 dB in the right ear and 27 dB in 
the left ear.  Speech recognition was 96 percent in the right 
ear and 100 percent in the left ear.  

On VA audiological examination in June 1997, the veteran gave 
a history of noise exposure during active service, related to 
his basic training (on the firing range and heavy weapons 
training) and his duties as a paratrooper (noise from 
aircraft).  He indicated that his hearing ability had become 
progressively worse, and he reported that the date of onset 
of tinnitus as 10-15 years before.  In the right ear, there 
was an average puretone threshold of 36 dB at frequencies of 
500, 1000, 2000, 3000, and 4000 Hz, and in the left ear, the 
average puretone threshold was 44 dB at the same frequencies.  
Speech recognition was 94 percent in each ear.  Assessments 
included sensorineural hearing loss and normal speech 
discrimination scores.  Examination was negative for tone 
decay in both ears.  

In February 1998, the veteran was afforded a hearing before a 
local officer at the Los Angeles RO.  He testified that he 
noticed hearing loss within 2-3 years following discharge, 
and it had worsened considerably since then.  He reported no 
unusual noise exposure since being out of the service.  

In an April 1998 statement, the veteran asserted that he had 
spoken with the audiologist who had conducted a hearing 
examination in March 1982.  According to the veteran, this 
audiologist had indicated an opinion that (1) the hearing 
deficits shown in March 1982 exceeded any loss that might be 
related to aging and (2) the hearing loss in both ears was 
noise related.

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for hearing loss.  Specifically, 
his hearing was shown to be within normal limits for VA 
purposes at all times during his period of active duty, to 
include at the time of separation.  Thereafter, evidence of 
hearing loss is not shown until March 1982, at the time of a 
private audiological examination.  Thus, there is no record 
of treatment, complaints, or diagnoses of hearing loss either 
within one year following the veteran's discharge from active 
service or for more than 13 years thereafter.  In addition, 
there is no post-service evidence of ongoing and continuing 
treatment for hearing complaints or problems which would 
suggest that the currently manifested hearing loss had its 
onset during service or within one year thereafter.  

The Board notes the veteran's contentions to the effect that 
he had contacted the audiologist who tested his hearing in 
1982, and that the audiologist had indicated that the hearing 
loss shown at that time exceeded the normal hearing loss for 
his age and that the hearing loss was noise induced.  
However, the veteran's contentions regarding the statements 
of this audiologist are not sufficient to render his claim 
well grounded.  Specifically, there is no indication that 
this audiologist has related the veteran's hearing loss to 
the period of military service specifically; nor did the 
audiologist have the benefit of reviewing the claims folder 
in making the opinions to which the veteran has referred.  
According to Beausoleil v. Brown, 8 Vet.App. 459 (1996), 
where the determinative issue involves medical etiology, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a).  See also 
Grottveit v. Brown, 5 Vet.App.91, 93 (1993), and Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

In the Board's view, the veteran has failed to present 
competent medical evidence which demonstrates an etiological 
relationship between his current hearing loss and the period 
of active service.  As such, the Board finds that the veteran 
has failed to present evidence of a link, or nexus, between 
the claimed disability and the period of service, to include 
noise exposure therein.  As such, the requirements for a well 
grounded claim have not been satisfied, and the claim for 
service connection for hearing loss must be denied.  


Back disorder

Service medical records show that in August 1964, the veteran 
reported hurting his back 1 week before.  He complained of 
back pain an impression of lumbosacral strain was given.  On 
OCS examination in September 1965, the spine was clinically 
evaluated as normal.  An assessment of myositis was made in 
January 1966, on complaints of a sore back and muscle pain on 
bending.  The April 1967 separation examination report shows 
that the spine and lower extremities were clinically 
evaluated as normal.  

A March 1983 patient information sheet and consent form 
(filled out by the veteran) shows complaints of pain in the 
lower back and right leg, and he indicated difficulty 
standing for the past 3-12 months.  

On VA spine examination in April 1997, the veteran reported 
that he was a paratrooper during his active service and 
during his first jump in 1962, he landed badly and his back 
"snapped."  Thereafter, in 1980, he had an episode of 
weakness in his legs, and in 1983, he was treated with 
physical therapy.  Current problems included increasing 
discomfort in the back associated with numbness going into 
the legs.  Objective findings included mild tenderness at the 
right posterior superior lumbosacral spine.  Limitations of 
motion seemed to be primarily due to tightness rather than to 
pain.  The report shows an impression of mechanical back pain 
with an L5, S1 degenerative disc disease, with no signs of 
radicular finding clinically.  
An April 1997 lumbosacral spine x-ray report shows an 
impression of degenerative disc disease at L5-S1, with 
findings of spondylolisthesis at L5 on S1.  

At his February 1998 personal hearing, the veteran testified 
that he injured his back while on active duty during a 
parachute jump, when he forgot to untie his rifle from his 
leg and he was not able to execute a parachute landing fall.  
At the time of the injury, he did not seek any treatment for 
the back, nor did he seek such treatment after discharge from 
active duty or within one year after discharge.  He stated 
that when he sought treatment in the 1980's, he had been told 
that the opening for the nerve of the spinal column was 
approximately 25 percent of normal size.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present a well grounded claim for 
service connection for a back disorder. Specifically, the 
available evidence does not suggest that there is an 
etiological link, or nexus, between the current diagnosis of 
degenerative disc disease at L5-S1 and his period of active 
military service.  Service medical records show treatment for 
lumbosacral strain and myositis, and these episodes of back 
pain and soreness apparently resolved without residuals as 
the spine was clinically evaluated as normal on separation, 
at which time no defects were noted with regard to the back.  
In addition, there is no record of a back injury resulting 
from a parachute fall or any residuals of such an injury 
during the period of service.  

Following discharge, the veteran complained of back pain with 
radiation to the lower extremities in 1983; however, there is 
no indication of a diagnosis with regard to the back at that 
time.  The current diagnosis (mechanical back pain with 
degenerative disc disease of the lumbosacral spine) was not 
shown until the time of the April 1997 VA examination.  
Therefore, there is no evidence of ongoing and continuing 
treatment for back pain and problems since the time of 
service, and there is no evidence to suggest that a chronic 
back disability had its onset during service.  Furthermore, 
the veteran has not presented any evidence, to include a 
medical opinion, which indicates that the currently 
manifested degenerative disc disease is related to the period 
of active duty.  

The Board finds that the record lacks evidence which 
indicates an etiological link, or nexus, between the 
currently manifested back disorder and the veteran's period 
of active service.  As such, the requirements for a well 
grounded claim for service connection for a back disorder 
have not been satisfied, and accordingly, the claim must be 
denied.  


Skin disorder

Service medical records show treatment for a diagnosis of 
venereal warts, as well as treatment for removal of lipomas 
on the back and for assessments of contact dermatitis and 
mild seborrhea.  On OCS examination in September 1965 and 
examination at the time of separation in April 1967, the skin 
was clinically evaluated as normal.  

Private outpatient treatment records, dated between 1995 and 
1997, show diagnoses of actinic keratosis and seborrheic 
dermatitis, affecting the scalp, shoulders, forehead, and 
other areas of the body.  On VA skin examination in April 
1997, diagnoses included lentigo simplex, benign, and 
seborrheic dermatitis.  

At his February 1998 personal hearing, the veteran testified 
that he did not recall developing any skin condition while on 
active duty.  He indicated that he his first post-service 
treatment for a skin disorder had been 3 years before, when 
he began to noticed pronounced bumps on his scalp and 
forehead.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a skin disorder.  Although 
the veteran received in-service treatment for contact 
dermatitis and mild seborrhea, the skin was clinically 
evaluated as normal at the time of discharge.  Thereafter, 
there is no record of post-service treatment for skin 
problems or pathology until 1995, or over 25 years following 
his discharge from active duty.  As such, there is no 
evidence of ongoing or continuing treatment for skin problems 
which would suggest that a chronic skin disorder was incurred 
during the period of active service.  There is no other 
evidence of record, to include a medical opinion, which 
suggests that the current diagnoses of actinic keratosis, 
seborrheic dermatitis, and lentigo simplex are etiologically 
related to the veteran's period of active service or 
treatment for skin disorders therein.   

Thus, the Board finds that the evidence of record fails to 
demonstrate an etiological link, or nexus, between the 
currently manifested skin disorders and the veteran's period 
of active service.  Accordingly, the requirements for a well 
grounded claim have not been satisfied, and the claim for 
service connection for a skin disorder must be denied.  


Increased Evaluation

The veteran has instituted a claim for an increased 
evaluation for the post-operative residuals of prostate 
cancer, currently evaluated as 20 percent disabling.  The 
Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) that is, the claim is 
plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The record does 
not indicate the need to obtain any additional pertinent 
records, and is accordingly found that all relevant facts 
have been properly developed, and that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.


Background

Post-service treatment records indicate that in February 
1997, the veteran underwent a radical prostatectomy for 
treatment of carcinoma of the prostate.  That surgery 
necessitated a six-week recovery period.  In December 1997, 
the veteran's private physician indicated that the post-
operative residuals of prostate removal included organic 
impotency and occasional urinary dripping, but that otherwise 
he was doing well with a normal PSA which was nondetectable 
and normal rectal examination.  

On VA examination in April 1997, it was noted that since a 
radical proctectomy in February 1997, the veteran had no 
stress urinary incontinence, and had mild nighttime 
incontinence.  He had been impotent since the surgery.  
Frequency of urination was reported as 10-15 times per day, 
and there was no pyuria, pain, or tenesmus.  A diagnosis of 
prostate cancer, status post radical prostatectomy, was 
given.  

At his personal hearing in February 1998, the veteran 
testified that since the prostatectomy, he had experienced 
organic impotency and he experiences urinary dripping.  He 
indicated that he wears a pad in his underpants because he 
has difficulty controlling the drippage after urinating and 
when he the showing, he experiences spontaneous urination.  

Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The criteria for evaluation of residuals of prostate cancer 
are set forth in Diagnostic Code 7527.  Diagnostic Code 7527 
provides that the post-operative residuals of prostate gland 
injuries are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  On review of the 
record, it appears that voiding dysfunction is the 
predominant residual of prostate removal in this veteran's 
case.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding, and there is no current evidence of 
obstructed voiding or associated symptoms.  For continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, an evaluation of 20 
percent disabling is warranted where these symptoms require 
the wearing of absorbent materials which much be changed less 
than 2 times per day.  An evaluation of 40 percent disabling 
is warranted where these symptoms require the wearing of 
absorbent materials which much be changed 2 to 4 times a day.  

For urinary frequency, an evaluation of 20 percent disabling 
is warranted where the daytime voiding interval is between 
one and two hours or require awakening to void three to four 
times per night.  An evaluation of 40 percent disabling is 
warranted where the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.  

Having reviewed the record, the Board is of the opinion that 
the available evidence fails to support the assignment of an 
evaluation in excess of 20 percent disabling for the post-
operative residuals of prostate cancer.  Specifically, the 
veteran's physician indicated that the residuals of a 
February 1997 prostatectomy primarily included organic 
impotence (for which a separate disability evaluation has 
been assigned) and occasional urinary dripping, with no 
stress incontinence and mild nighttime incontinence.  The 
veteran has indicated that he urinates from 10-15 times per 
day and he wears a pad for uncontrollable drippage following 
urination.  

At the present time, therefore, there is no evidence of a 
daytime voiding intervals of less than one hour, or that the 
veteran awakens to void five or more times per night.  As 
such, there is no evidence of urinary frequency which would 
warrant the assignment of an evaluation in excess of 20 
percent disabling for post-operative residuals of prostate 
surgery.  Likewise, while the veteran has indicated that he 
wears a pad for uncontrollable drippage, the evidence does 
not show that this drippage requires the wearing of absorbent 
materials which must be changed 2 to four times per day.  In 
fact, the private physician indicated that the veteran has no 
stress incontinence and nighttime incontinence was 
characterized as "mild."

In the Board's view, the veteran's current symptomatology is 
consistent with the criteria for an evaluation of 20 percent 
disabling, which is contemplated where symptoms require the 
wearing of absorbent materials which must be changed less 
than 2 times per day or daytime voiding interval between one 
and two hours.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence is against a 
finding that an evaluation in excess of 20 percent disabling 
is warranted for the post-operative residuals of prostate 
cancer.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

As well grounded claims have not been presented, service 
connection is denied for hearing loss, a back disorder, and a 
skin disorder.  

An evaluation in excess of 20 percent disabling is denied for 
the post-operative residuals of prostate cancer.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







